Title: [Diary entry: 8 September 1784]
From: Washington, George
To: 

8th. Set out about 7 oclock with the Doctr. (Craik) his Son William, and my Nephew Bushrod Washington; who were to make the tour with us. About ten I parted with them at 15 Miles Creek, & recrossed the Potomack (having passed it abt. 3 Miles from the Springs before) to a tract of mine on the Virginia side which I find exceedingly rich, & must be very valuable. The lower end of the Land is rich White oak; in places springey; and in the winter wet. The upper part is exceedingly rich, and covered with Walnut of considerable size many of them. Note—I requested a Mr. McCraken at whose House I fed my horses, & got a snack, & whose Land joins mine—to offer mine to any who might apply for £10 the first year, £15 the next, and £25 the third—the Tenant not to remove any of the Walnut timber from off the Land; or to split it into rails; as I should reserve that for my own use. After having reviewed this Land I again recrossed the river & getting into the Waggon road pursued my journey to the old

Town where I overtook my Company & baggage. Lodged at Colo. Cresaps—abt. 35 Miles this day.